Citation Nr: 0918351	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a rating in excess of 10 percent for 
glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.

In January 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

Prior to the inception of the Travel Board hearing, the 
undersigned Veterans Law Judge, the Veteran, and the 
Veteran's representative discussed the issues about which the 
Veteran would testify.  Although testimony was taken on the 
issue of entitlement to an increased rating for irritable 
bowel syndrome, this issue was not appealed and it is not 
properly before the Board.  Therefore, the subject of this 
decision is limited to the two issues listed on the title 
page, which are the only other issues discussed at the 
hearing.

The issue of entitlement to service connection for gout is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran has corrected visual acuity of 20/25, 
bilaterally; he has no impairment of field vision.  





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
glaucoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.83a, 4.84a, Diagnostic 
Codes 6013, 6061-6081 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in September 2005 and August 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence will be 
obtained by VA.  The August 2006 letter advised the Veteran 
of the types of evidence to submit, such as statements from 
individuals describing their observations of how the 
Veteran's symptoms affect him, information about on-going 
treatment records, or statements from employers as to job 
performance, lost time, or other information regarding how 
the Veteran's condition affects his ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, the August 2006 letter advised the Veteran of the 
type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence needed to establish an effective date.  Id.  
The Veteran was provided with the rating criteria to 
establish disability ratings for his disability in the August 
2006 statement of the case.  Importantly, the Veteran 
testified about the severity of his disability at the Board 
hearing and he was afforded a VA examination in October 2005 
to determine the current level of severity of his service-
connected disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service-connected glaucoma is rated as 10 
percent disabling, the minimum allowable rating, pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6013.  Under this code, 
noncongestive primary simple glaucoma is to be rated on 
impairment of visual acuity or impairment of field vision.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  A disability rating greater than 10 percent 
would require at least impairment of central visual acuity 
correctable to 20/70 in one eye and correctable to 20/50 in 
the other eye.

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally. 

A rating greater than 10 percent under Diagnostic Code 6080 
for impairment of field vision would require (a) concentric 
contraction of visual field to 60 degrees, but not to 45 
degrees, bilaterally; (b) concentric contraction of visual 
field to 45 degrees, but not to 30 degrees, bilaterally; (c) 
concentric contraction of visual field to 30 degrees, but not 
to 15 degrees, bilaterally; (d) concentric contraction of 
visual field to 15 degrees, but not to 5 degrees unilaterally 
or bilaterally; (e) concentric contraction of visual field to 
5 degrees unilaterally or bilaterally; (f) loss of nasal half 
of visual field, bilaterally; or (g) loss of temporal half of 
visual field, bilaterally.

Under Diagnostic Code 6081, scotoma, pathological, 
unilateral, the maximum allowable rating is 10 percent.

After review of the evidence, the Board has determined that 
the Veteran is not entitled to a rating in excess of 10 
percent for his service-connected glaucoma.  In this regard, 
the Board notes that at the October 2005 VA eye examination, 
the Veteran's corrected visual acuity was found to be 20/25, 
bilaterally.  Such visual acuity does not warrant a higher 
rating under any of the codes for rating impairment of 
central visual acuity.  In fact, such visual acuity does not 
warrant even a compensable rating under the appropriate 
diagnostic codes.  Similarly, there is no evidence that the 
Veteran suffers from impairment of field vision whatsoever.  
In this regard, the examiner noted that the Veteran had full 
central visual field in both eyes.  Additionally, angles were 
noted to be 4x4.  

There is no other medical evidence showing that the Veteran 
suffers from visual acuity or impairment of field vision 
sufficient to warrant a rating in excess of 10 percent for 
his service-connected glaucoma.  As such, a higher rating is 
not warranted.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  

At no time during the appeal period has the Veteran's 
glaucoma been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned ratings are appropriate for the 
entire period of the Veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's glaucoma 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
Veteran's glaucoma, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

Entitlement to a rating in excess of 10 percent for glaucoma 
is denied.



REMAND

The Veteran claims that he is entitled to service connection 
for gout because it began in service.  In support of his 
claim, he submitted service treatment records which show that 
he was seen for complaints of left foot pain in October 2000.  
These records indicate a diagnosis of "rule out gout."  The 
Veteran also submitted a November 1999 service treatment 
record which appears to state "uric acid & gout."  It is 
unclear whether gout is an actual diagnosis.  The separation 
examination report does not contain a diagnosis of or any 
other references to gout.

The Board notes that the Veteran is currently diagnosed with 
gout.  Additionally, it has been argued that the Veteran's 
gout is related to his service-connected kidney stones.  In 
light of these circumstances, a VA examination with opinion 
is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA 
treatment records from the VA Medical 
Facilities in Brooklyn, Bronx, and 
Philadelphia.  (Please note that the claims 
file already contains VA treatment records 
up to January 2007 from the Medical Center 
in Bronx, New York, as well as treatment 
records up to December 2005 from the 
Medical Center in Philadelphia, 
Pennsylvania.  Additionally, the Veteran 
indicated in a November 2006 statement that 
he received treatment through VA in 
Atlantic City, New Jersey.)

2.  Schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his gout.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's gout 
as to whether it is at least as likely as 
not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  
Attention is directed to the notations 
regarding gout in the service treatment 
records dated in November 1999 and October 
2000.  

If the examiner determines that the 
Veteran's gout is not etiologically related 
to active service, the examiner should then 
provide an opinion as to whether the 
Veteran's gout is at least as likely as not 
(ie., a 50 percent or better probability) 
caused or aggravated (permanently worsened 
the underlying disorder beyond normal 
progression of the disorder) by the 
Veteran's service-connected kidney stones.  
If the examiner finds that the gout is 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


